EXAMINER'S AMENDMENT
	
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


AMENDMENTS TO CLAIMS


The following listing only provides amended claims 42, 51, 53, and 60 to correct typographical errors, as follows: 

42. (Current Amended) The method of claim 41, wherein each of the DPDUs further specifies a network identifier (ID), and wherein the network device is a member of a network that is identified by the network ID.

51. (Currently Amended) The method of claim 41, wherein each of the DPDUs is a Link Layer Discovery Protocol Data Unit (LLDPDU).

DPDUs further specifies a network identifier (ID), and wherein the network device is a member of a network that is identified by the network ID.

60. (Currently Amended) The method of claim 52, wherein each of the DPDUs is a Link Layer Discovery Protocol Data Unit (LLDPDU).


REASON FOR ALLOWANCE


The following is a statement of reasons for the indication of allowable subject matter:
Although establishing connections between network switches/ routers --  assuming roles of spine or leaf and being organized into two or more stages -- is commonly known in the prior art, independent claims include enough details to differentiate them from the prior art including the violation of a specified number of connections/ network devices, based on a network topology policy. 
The best prior art patent references:
Jain
Smith teaches in a networked system, a plurality of spine switches are coupled to a plurality of leaf switches by a plurality of interconnects, with each spine switch connected to each leaf switch by interconnect, according to unique interconnect diagrams; and interconnects errors such as missing interconnects, interconnects connected to wrong device port are detected – which lead to corrective actions. 
Strutt mentions that in a typical storage area network, policy rules state the maximum performance limit, or the connection limits, which must not be exceeded because otherwise a failure could occur -- resulting in loss of access to data or degraded performance, and are compared with configuration data to determine any differences in the parameters of the policy data and configuration data, so configuration data can be updated.
These aforementioned disclosures cannot be said with full confidence to clearly and unequivocally anticipate the claims.
All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, prior art individually and as a whole do not teach the claimed limitation above. The combination of references amounts to a piecemeal 
Claims 42-51 and claims 53-60 depending on claims 41 and 52 respectively, are considered allowable on the basis as applied for independent claims, as well as for further limitations set forth.

CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
        



	/C.Q.T./

	/ALPUS HSU/Primary Examiner, Art Unit 2465